DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 11/02/2021. 
Allowable Subject Matter
Claims 3-7 and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 3, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“performing wavelet decomposition on the pixel data to produce decomposed pixel data; receiving correlation information for the color filter that includes a set of averaging weights, determining a local intensity of the pixel data, wherein the determining of the local intensity applies the set of averaging weights of the correlation information to the pixel data to determine the local intensity; determining a noise threshold value based on the local intensity and a noise intensity function that is based on the color filter; determining a noise value for the pixel data based on the decomposed pixel data and the noise threshold value, wherein the determining of the noise value includes: averaging the decomposed pixel data using the set of averaging weights to determine an average of the decomposed pixel data; and dividing the 

Claims 6-7 and 21-22 depend on, and further limit, independent claim 3. Therefore, claims 6-7 and 21-22 are considered allowable for the same reasons.

As per claims 4, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“performing wavelet decomposition on the pixel data to produce decomposed pixel data; determining a local intensity of the pixel data; determining a gain value based on a location, within the image, of the portion of the image associated with the pixel data; determining a noise threshold value based on the local intensity and a noise intensity function that is based on the color filter, wherein the determining of the noise threshold value includes applying an inverse of the gain value to the local intensity and applying the gain value to the noise threshold value thereafter, determining a noise value for the pixel data based on the decomposed pixel data and the noise threshold value; and correcting the pixel data based on the noise value to produce an output image.”

Claims 5 and 34-35 depend on, and further limit, independent claim 4. Therefore, claims 5 and 34-35 are considered allowable for the same reasons.

As per claims 23, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“receiving sets of pixel data from a plurality of images, wherein the plurality of images is associated with a color filter; merging the sets of pixel data to provide merged pixel data; performing decomposition on the merged pixel data to produce decomposed pixel data; determining a threshold based on cross-color correlation information associated with the color filter; applying the threshold to the decomposed pixel data to produce thresholded pixel data by: performing a weighted average of the decomposed pixel data based on the cross-color correlation information to determine an average of the decomposed pixel data; and dividing the average of the decomposed pixel data by the threshold to determine the thresholded pixel data; and performing reconstruction on the thresholded pixel data.”
Claims 24-33 depend on, and further limit, independent claim 23. Therefore, claims 24-33 are considered allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698                                                                                                                                                                                                        
/JASON A FLOHRE/Primary Examiner, Art Unit 2696